                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      TIMOTHY NEEDHAM,
                                                                                     Case No. 18-cv-04183-PJH
                                  8                   Plaintiff,

                                  9             v.                                   JUDGMENT
                                  10     NANCY BERRYHILL,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         This action having come before the court on the parties’ cross-motions for

                                  15   summary judgment, and the court having granted plaintiff’s motion and denied

                                  16   defendant’s motion,

                                  17         it is Ordered and Adjudged

                                  18         that the Commissioner’s final decision is reversed and remanded pursuant to

                                  19   sentence four of 42 U.S.C. § 405(g). This constitutes a final judgment and closes the

                                  20   case and terminates all pending motions.

                                  21         IT IS SO ORDERED.

                                  22   Dated: October 31, 2019

                                  23                                              /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  24                                              United States District Judge
                                  25

                                  26
                                  27

                                  28
